COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §
 EX PARTE: MOISES GALVAN,                                        No. 08-22-00096-CR
                                                 §
                  Appellant.                                       Appeal from the
                                                 §
                                                                  168th District Court
                                                 §
                                                               of El Paso County, Texas
                                                 §
                                                                 (TC# 20170D00969)
                                                 §

                                          ORDER

       Pending before this Court is Appellant’s motion to transfer the above styled and numbered

cause. The motion is DENIED AS MOOT.

       IT IS SO ORDERED this 17th day of August, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.